11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Oak Point Partners, LLC,                     * From the 238th District Court
                                               of Midland County,
                                               Trial Court No. CV51836.

Vs. No. 11-21-00080-CV                       * March 17, 2022

Diamondback E&P, LLC,                        * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered the parties’ joint motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.